  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 1 of 35




             EXHIBIT 1
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 2 of 35




                                                         64 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 68 of 132
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 3 of 35




                                                         65 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 69 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 4 of 35




             EXHIBIT 2
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 5 of 35
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 6 of 35




             EXHIBIT 3
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 7 of 35
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 8 of 35




             EXHIBIT 4
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 9 of 35
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 10 of 35
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 11 of 35
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 12 of 35
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 13 of 35
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 14 of 35




              EXHIBIT 5
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
         Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 15 of 35




                            DECLARATION OF TRAVIS ROBERTS

         I, Travis Roberts, state under penalty of perjury that the following is true and correct:

         1.     I am over the age of twenty-one, and I am competent to testify.

         2.     The facts stated herein are true and accurate based upon my personal knowledge.

I could testify to the facts contained herein if called upon to do so.

         3.     I have been a practicing Christian my entire adult life.

         4.     After completing an ROTC program at Sam Houston State University in 2009, I

commissioned as a Second Lieutenant in the U.S. Army, Aviation Branch, where I was assigned

to the Texas Army National Guard.

         5.     After over a year of training, I qualified to pilot the CH-47D “Chinook”

helicopter.

         6.     I served the Texas National Guard as a Chinook pilot until 2018, when I

transferred to the Arkansas Air National Guard to become a Remotely Piloted Aircraft (RPA)

pilot.

         7.     The transition was logical, as RPA pilots require much of the same skill and

aptitude that a conventional pilot has.

         8.     To my knowledge, the military is experiencing a shortage of RPA pilots.

         9.     In 2017, while I was still in Texas, my wife and I had our first child. My son was

born around difficult circumstances, as I was about to deploy to Kuwait/Iraq and almost missed

his birth by a week. Holding my son for the first time, I recognized the value of human life and

meaning of being a child of God. This moment was even more impactful to me because I had

recently lost my own father the year prior. These events caused me to reflect on my Christian

faith more deeply.



                                                   1
        Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 16 of 35




       10.        As a result of my reflection, I devoted myself to prayer and bible study. My

family and I began to surround ourselves with like-minded Christians that would encourage and

edify us in the exercise of our faith. We changed how we managed our finances to increase our

charitable contributions and pay a tithe. We changed how we spent our free time to increase our

public service.

       11.        I try to keep to a plant-based diet, avoiding meat and dairy whenever possible.

       12.        I minimized the intake of processed foods and foods high in sugar.

       13.        I am no longer an organ donor, and I no longer give blood.

       14.        I now try to devote time each day for prayer.

       15.        I participate in and sometimes lead fellowship groups, and I work in a food pantry

when I can.

       16.        After rededicating myself to my religion, one of the most important changes to

my life involved practices that affect my health and body. Another important change involved

my objection to abortion that was involved with everyday items.

       17.        Although I had received various immunizations earlier in my life, especially

during my time with the Texas Army National Guard, I realized that I could no longer receive

immunizations for two reasons:

                  a.     First, many immunizations (including those for diseases like Rubella,

       Hepatitis A, and Rabies, among others) were developed with the use of cell lines that

       were originally derived from human fetal tissue obtained from abortions performed in the

       second half of the twentieth century. Abortion is utterly intolerable to my religious

       beliefs. For example, numerous passages from the Old Testament and New Testament

       reference respect, protection, and care for the lives and safety of children.




                                                   2
        Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 17 of 35




               b.      Second, immunizations contain numerous other chemicals and compounds

       that my religious beliefs prohibit placing in my body. The idea that these kinds of

       chemicals and compounds (for example, formaldehyde, aluminum salts, bovine serum,

       and cells derived from animal embryonic tissue, etc.) should be intentionally introduced

       to the human body would likely cause even a non-religious person to doubt1. However,

       in light of my religious beliefs, which are informed by Old and New Testament notions

       that the human body is a temple, the thought of injecting such chemicals and compounds

       is especially offensive.

       18.     In 2018, I was required to obtain a tuberculosis test, a tetanus/diphtheria booster,

and a flu shot in order to be cleared for RPA pilot training. Based on my religious beliefs, I

refused the immunizations and requested a religious accommodation to be exempt from those

immunizations.

       19.     My request was met with disdain and skepticism.

       20.     For example, both medical personnel and my leadership at the Arkansas Air

National Guard had seen that I had already received a number of immunizations during my time

in Texas. This was evident from my military medical records. I did not hide the fact that I had

received immunizations in the past.

       21.     But these individuals treated my prior immunizations as evidence that my

religious accommodation request was not in good faith – that I had ulterior motives, or that I

sought some special status among my peers. I was told that to obtain a religious accommodation,

I should go “back to the Army.”



1
 The CDC even has a website dedicated to placating these concerns. See Centers for Disease Control and
Prevention, What’s in Vaccines?, https://www.cdc.gov/vaccines/vac-gen/additives.htm (last accessed June
3, 2021).


                                                  3
        Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 18 of 35




        22.     On numerous occasions, I was urged to drop my request. But I would not

capitulate.

        23.     I read the regulations governing religious accommodations for immunizations in

the military, and my reading seemed to conflict with what my leadership, chaplain, medical

officer, and staff judge advocate said to me.

        24.     Often, the rationale from my leadership seemed to change or was internally

inconsistent. For example, deployability to forward locations sometimes came up as an issue:

yet everyone in my unit knew that RPA pilots rarely deploy. That is the entire point of remotely

piloting an aircraft: the pilot stays out of danger.

        25.     Sometimes, the rationale focused on the long hours and confined spaces of RPA

aircrew in Arkansas. Yet I worked for over two years as the 188th Group’s Mission Scheduler,

and no one had a problem with me.

        26.     In one instance, leadership suggested that my request amounted to a “permanent”

exemption and that the Air Force categorically disallowed permanent exemptions.

        27.     I am willing to take reasonable measures during flu season to prevent the spread

of colds and the flu. Otherwise, I do not believe that the offered concerns over tetanus and

diphtheria are serious: such diseases are extremely rare in the United States. The same goes for

tuberculosis. I am healthy now, and I have no known underlying conditions that might affect my

health in the future.

        28.     I received tests for tetanus and diphtheria antibodies, which came back positive

for both. A true and correct copy of these results accompanies my submissions to the Court.

        29.     A true and correct copy of my most recent immunizations record accompanies my

submissions to the Court.




                                                   4
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 19 of 35
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 20 of 35




              EXHIBIT 6
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 21 of 35
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 22 of 35
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 23 of 35




              EXHIBIT 7
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 24 of 35




                                                         70 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 74 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 25 of 35




              EXHIBIT 8
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 26 of 35




                                                         66 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 70 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 27 of 35




              EXHIBIT 9
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 28 of 35




                                                         105 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 109 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 29 of 35




            EXHIBIT 10
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 30 of 35




                                                         106 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 110 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 31 of 35




            EXHIBIT 11
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 32 of 35
               Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 33 of 35




                                                         112 of 127
Pleading Number : 2020042714   Submission date : 2020-10-06 15:13:45   Confirmation Number: 1706004702   page 116 of 132
  Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 34 of 35




            EXHIBIT 12
MEMORANDUM OF POINTS AND AUTHORITIES
 IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION
Case 1:21-cv-01797-ABJ Document 2-1 Filed 07/06/21 Page 35 of 35
